Citation Nr: 0430701	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  04-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for coronary artery disease, currently rated as 30 percent 
disabling.

2.  Entitlement to assignment of a higher disability rating 
for irritable bowel syndrome, currently rated as 30 percent 
disabling.

3.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD) currently rated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Regular Scout and 
Combination Service from May 1937 to June 1946 and from July 
1946 to November 1948.  The veteran also had active duty 
service in the U.S. Army from November 1948 to August 1950 
and in the U.S. Air Force from August 1950 to June 1961.  The 
veteran was a prisoner of war from May 6, 1942 to August 31, 
1942.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2003).

The issues of entitlement to higher disability ratings for 
irritable bowel syndrome and for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected disability, described for rating purposes 
as coronary artery disease, is productive of an MET of 3 with 
exertional dyspnea and angina.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 100 
percent for coronary artery disease have been met effective 
September 24, 2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
coronary artery disease is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Turning to the evidence of record, the Board notes that the 
veteran's service-connected coronary artery disease is 
currently rated as 30 percent disabling.  The veteran 
underwent a VA medical examination in January 1998.  The 
veteran reported that he had chest pain and weakness on 
exertion but no shortness of breath.  On physical 
examination, the veteran's chest was clear to auscultation 
without murmur or gallop.  The examiner's diagnoses included 
high blood pressure with coronary artery disease.

The veteran underwent a VA examination in March 2004.  The 
veteran reported having a history of hypertension and 
congestive heart failure with a permanent pacemaker 
placement.  The examiner noted that the veteran was able to 
walk with a slowed pace and perform some activities within 
the house with an estimated 3 METS of functional capacity.  
The veteran reported exertional dyspnea and occasional angina 
when walking.  On physical examination, the veteran's lungs 
were clear to auscultation bilaterally and the veteran's 
heart had regular rate and rhythm with no murmurs or gallops.  
The examiner's diagnoses included stable angina and history 
of congestive heart failure.

The veteran's coronary artery disease is currently rated 
under Diagnostic Code 7005.  Diagnostic Code 7005 
incorporates objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  The Board further 
observes that METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2004).  

Under Diagnostic Code 7005, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

As noted in the March 2004 examination report, the veteran's 
current workload is estimated to be 3 METS and the veteran 
reports exertional dyspnea and angina.  As noted above, a 
workload of 3 METS or less that results in dyspnea, fatigue, 
dizziness, angina or syncope merits a 100 percent disability 
rating under Diagnostic Code 7005.  Thus, the Board finds 
that the veteran's current coronary artery disability 
warrants a 100 percent disability rating.

Moreover, although it does not appear that a VA 
cardiovascular examination was conducted from the effective 
date of the grant of service connection (September 24, 2001) 
until March 2004, resolving reasonable doubt in the veteran's 
favor, the Board finds that the 100 percent rating should be 
effective during the entire period covered by the appeal; 
that is, from September 24, 2001).  Fenderson. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  




ORDER

A schedular rating of 100 percent is warranted for the 
veteran's service-connected coronary artery disease, 
effective from September 24, 2001.  To this extent, the 
appeal is granted.


REMAND 

The Board notes that by way of correspondence dated September 
2004, the veteran stated that he could not travel to 
Washington, D.C. for a Board hearing due to his age and his 
health and he requested that a Decision Review Officer (DRO) 
"hear" his case at the local VA office.  The Board also 
notes that the veteran's representative, by way of 
correspondence dated September 2004, stated that the veteran 
was electing a DRO post-decision review process in lieu of 
the previously requested Board hearing.  At this time, it is 
unclear from the record whether or not the veteran is 
requesting a local hearing at the RO.  The Board regrets 
further delay in this case; nevertheless, the Board believes 
that this matter must be remanded to the RO for 
clarification.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should contact the veteran and 
request clarification on whether or not 
the veteran wants an RO hearing in 
relation to the two increased ratings 
claims remaining on appeal.  If the 
veteran desires such a hearing, the RO 
should schedule the veteran for an RO 
hearing and clearly notify the veteran of 
the time, date and place of such hearing.  
After the hearing is conducted, or in the 
event the veteran cancels the hearing, 
fails to report, or notifies the RO that 
he does not desire a hearing, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



